     Case 3:20-cv-01294-MMA-AHG Document 13 Filed 09/29/20 PageID.57 Page 1 of 5



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    STEPHEN SCHMIDT,                                  Case No.: 20cv1294-MMA-AHG
12                                     Plaintiff,
                                                        SCHEDULING ORDER
13    v.                                                REGULATING DISCOVERY
                                                        AND OTHER PRE-TRIAL
14    AIR CALIFORNIA ADVENTURE,
                                                        PROCEEDINGS
      INC., et al.,
15
                                    Defendants.
16
17
18
19         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
20   held on September 28, 2020. After consulting with the attorneys of record for the parties
21   and being advised of the status of the case, and good cause appearing, IT IS HEREBY
22   ORDERED:
23         1.     Any motion to join other parties, to amend the pleadings, or to file additional
24   pleadings must be filed by November 2, 2020.
25         2.     All fact discovery must be completed by all parties by January 29, 2021.
26   “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
27   Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period of
28   time in advance of the cut-off date, so that it may be completed by the cut-off date, taking


                                                    1
                                                                                20cv1294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 13 Filed 09/29/20 PageID.58 Page 2 of 5



1    into account the times for service, notice and response as set forth in the Federal Rules of
2    Civil Procedure. Counsel shall promptly and in good faith meet and confer with
3    regard to all discovery disputes in compliance with Local Rule 26.1(a). A failure to
4    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
5    order of the court, no stipulation continuing or altering this requirement will be
6    recognized by the court. The Court expects counsel to make every effort to resolve all
7    disputes without court intervention through the meet and confer process. If the parties
8    reach an impasse on any discovery issue, the movant must e-mail chambers at
9    efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
10   written discovery response that is in dispute, seeking a telephonic conference with the
11   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
12   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
13   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
14   position. The movant must copy opposing counsel on the email. No discovery motion may
15   be filed until the Court has conducted its pre-motion telephonic conference, unless the
16   movant has obtained leave of Court. All parties are ordered to read and to fully comply
17   with the Chambers Rules of Magistrate Judge Allison H. Goddard.
18         3.     The   parties   must    designate   their   respective   experts   in   writing
19   by February 26, 2021. The parties must identify any person who may be used at trial to
20   present evidence pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement
21   is not limited to retained experts. The date for exchange of rebuttal experts must be by
22   March 26, 2021. The written designations must include the name, address and telephone
23   number of the expert and a reasonable summary of the testimony the expert is expected to
24   provide. The list must also include the normal rates the expert charges for deposition and
25   trial testimony.
26         4.     By February 26, 2021, each party must comply with the disclosure provisions
27   in Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
28   requirement applies to all persons retained or specially employed to provide expert

                                                  2
                                                                                20cv1294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 13 Filed 09/29/20 PageID.59 Page 3 of 5



1    testimony, or whose duties as an employee of the party regularly involve the giving of
2    expert testimony. Except as provided in the paragraph below, any party that fails to
3    make these disclosures will not, absent substantial justification, be permitted to use
4    evidence or testimony not disclosed at any hearing or at the time of trial. In addition,
5    the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
6           5.      Any party must supplement its disclosure regarding contradictory or rebuttal
7    evidence under Fed. R. Civ. P. 26(a)(2)(D) by March 26, 2021.
8           6.      All expert discovery must be completed by all parties by April 30, 2021. The
9    parties must comply with the same procedures set forth in the paragraph governing fact
10   discovery.
11          7.      Failure to comply with this section or any other discovery order of the court
12   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
13   the introduction of experts or other designated matters in evidence.
14          8.      All dispositive pretrial motions, including motions for summary judgment and
15   motions addressing Daubert issues, must be filed by May 31, 2021.1 Counsel for the
16   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
17   of time between the date you request a motion date and the hearing date may vary from
18   one district judge to another. Please plan accordingly. Failure to make a timely request
19   for a motion date may result in the motion not being heard.
20          9.      If appropriate, following the filing of an order ruling on a motion for summary
21   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
22   the expiration of the deadline set forth in paragraph 8, supra, Judge Anello will issue a
23   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
24   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
25   Rules, which provide additional information regarding pretrial scheduling.
26
27
     1
       This deadline is not applicable to pretrial motions in limine. For further information regarding motions
28   in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         3
                                                                                           20cv1294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 13 Filed 09/29/20 PageID.60 Page 4 of 5



1          10.    A Mandatory Settlement Conference will be conducted on September 15,
2    2021 at 2:00 p.m. in the chambers of Magistrate Judge Allison H. Goddard. Plaintiff must
3    serve on Defendant a written settlement proposal, which must include a specific demand
4    amount, no later than August 18, 2021. The defendant must respond to the plaintiff in
5    writing with a specific offer amount prior to the Meet and Confer discussion. The parties
6    should not file or otherwise copy the Court on these exchanges. Rather, the parties must
7    include their written settlement proposals in their respective Settlement Conference
8    Statements to the Court. Counsel for the parties must meet and confer in person or by
9    phone no later than September 1, 2021. Each party must prepare a Settlement Conference
10   Statement, which will be served on opposing counsel and lodged with the Court no later
11   than September 7, 2021. The Statement must be lodged in .pdf format via email to
12   efile_goddard@casd.uscourts.gov (not filed). The substance of the Settlement Conference
13   Statement must comply fully with Judge Goddard’s Mandatory Settlement Conference
14   Rules (located at
15   https://www.casd.uscourts.gov/Judges/goddard/docs/Goddard%20Mandatory%20Settlem
16   ent%20Conference%20Rules.pdf). Each party may also prepare an optional Confidential
17   Settlement Letter for the Court’s review only, to be lodged with the Court no later than
18   September 7, 2021.        The Letter must be lodged in .pdf format via email to
19   efile_goddard@casd.uscourts.gov (not filed). Should a party choose to prepare a Letter,
20   the substance of the Settlement Conference Letter must comply fully with Judge Goddard’s
21   Mandatory Settlement Conference Rules. All parties are ordered to read and to fully
22   comply with the Chambers Rules and Mandatory Settlement Conference Rules of
23   Magistrate Judge Allison H. Goddard.
24         11.    A post trial settlement conference before a magistrate judge may be held
25   within 30 days of verdict in the case.
26         12.    The dates and times set forth herein will not be modified except for good cause
27   shown.
28   ///

                                                  4
                                                                                20cv1294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 13 Filed 09/29/20 PageID.61 Page 5 of 5



1          13.    Briefs or memoranda in support of or in opposition to any pending motion
2    must not exceed twenty-five (25) pages in length without leave of a district court judge.
3    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
4    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
5    and a table of authorities cited.
6          14.    Plaintiff’s counsel must serve a copy of this order on all parties that enter this
7    case hereafter.
8          IT IS SO ORDERED.
9    Dated: September 29, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                  20cv1294-MMA-AHG
